Order entered April 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01138-CR
                                      No. 05-13-01139-CR

                         KENNETH PAUL LAWRENCE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 380-80745-2011, 380-80746-2011

                                            ORDER
       On January 28, 2014, this Court adopted a finding that appellant is indigent and entitled

to proceed without payment for the record. We ordered Karla Kimbrell, as official court reporter

of the 380th Judicial District Court, to coordinate the filing of the complete reporter’s record by

March 25, 2014. To date, we have not received the reporter’s record nor have we received any

correspondence from Ms. Kimbrell regarding the status of the reporter’s record.

       Accordingly, we ORDER Karla Kimbrell, as official court reporter of the 380th Judicial

District Court, to coordinate the filing of the complete reporter’s record by APRIL 30, 2014. If

the complete reporter’s record is not filed by that date, the Court will utilize the available
remedies, including ordering that Karla Kimbrell and Robyn Rodriguez not sit as court reporters

until the complete reporter’s record, including exhibits, is filed in these appeals.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; Karla Kimbrell,

official court reporter, 380th Judicial District Court; Robyn Rodriguez, court reporter; and to

counsel for all parties.

                                                       /s/     LANA MYERS
                                                               JUSTICE